            Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 1 of 12




Kenneth R. Puhala
Theodore L. Hecht
Cynthia A. Murray
SCHNADER HARRISON SEGAL & LEWIS LLP
140 Broadway, Suite 3100
New York, NY 10005-1101
Phone: (212) 973-8000
Fax: (212) 972-8798
Attorneys for the Applicant, CA Investment (Brazil) S.A.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
                                                                       :
IN RE:                                                                 :
                                                                       :
APPLICATION OF CA INVESTMENT (BRAZIL) S.A. : Misc. Case No. ________
FOR AN ORDER TO TAKE DISCOVERY                                         :
FOR USE IN FOREIGN PROCEEDINGS                                         :
PURSUANT TO 28 U.S.C. § 1782.                                          :
                                                                       :
----------------------------------------------------------------------X



      DECLARATION OF CLAUDIO LAERT COTRIM PASSOS IN SUPPORT OF
           APPLICATION FOR AN ORDER TO TAKE DISCOVERY FOR
         USE IN FOREIGN PROCEEDINGS PURSUANT TO 28 U.S.C. § 1782


       Claudio Laert Cotrim Passos, of full age, hereby declares:



       1.      I am employed by CA Investment (Brazil) S.A. (the “Applicant” or “CA

Investment”) as the managing director and am duly authorized to make this declaration on its

behalf. This declaration is submitted in support of the Applicant’s request for entry of an order

allowing it to take discovery for use in foreign proceedings pending in Singapore and Brazil

pursuant to 28 U.S.C. § 1782 (the “Application”).


       A.      Background
            Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 2 of 12



       2.      CA Investment is a corporation formed and existing under the laws of Brazil. It is

the holder of 49.41% of the total issued and outstanding shares of Eldorado Brasil Celulose S.A.

(“Eldorado”), a company formed in Brazil. Eldorado is in the pulp-producing business and is the

second largest vertically integrated producer of market bleached hardwood kraft pulp in Brazil.


       3.      The remaining 50.59% of the issued and outstanding shares in Eldorado are held

by J&F Investimentos S.A. (“J&F”). J&F is controlled by Joesley Mendonca Batista and Wesley

Mendonca Batista (the “Batista Brothers”).


       4.      As a result of a corruption probe of the Batista Brothers and several of their

companies, on May 3, 2017, the Batista Brothers and certain other officers of J&F group

companies entered into plea bargains with the Brazilian Federal Prosecutor Service (the “Plea

Bargain”). The purpose of the Plea Bargain was for the Batista Brothers and their accomplices to

avoid prosecution in exchange for payment of fines in the aggregate amount of R$225 million.


       5.      On June 5, 2017, J&F entered into a leniency agreement (the “Leniency

Agreement”) pursuant to which J&F assumed responsibility for criminal conduct outlined in the

Plea Bargain and J&F agreed to pay a fine of R$8.0 billion and to contribute an additional R$2.3

billion over a 25-year period for social projects. Based upon exchange rates in effect in 2017, the

R$10.3 billion in fines amounted to approximately US$3.24 billion.


       6.      The nature and extent of the Batista Brothers’ illegal activities and criminal

charges against the Batista Brothers are detailed in the Statement of Claim the Applicant has

filed with the High Court of the Republic of Singapore (the “Statement of Claim”), a copy of

which is attached as Exhibit A.




                                                 2
             Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 3 of 12



       B.      The Share Purchase Agreement


       7.      In order to fund the payment of their fines, the Batista Brothers and J&F sought to

sell certain of their assets, including Eldorado.


       8.      On or about September 2, 2017, CA Investment entered into a share purchase

agreement (the “Share Purchase Agreement”) with, inter alia, J&F to purchase J&F’s ownership

interest in Eldorado, which at the time represented 80.9% of Eldorado’s total issued and

outstanding capital stock. The Share Purchase Agreement was later amended (as originally

contemplated) and Eldorado joined as an intervening-consenting party.


       9.      The Share Purchase Agreement provided that CA Investment would acquire all

shares in Eldorado on or before September 2, 2018. To date, this acquisition by CA Investment

of all the shares in Eldorado has been only partly achieved based on the following:


       (a)     Initial Acquisition: The sale by J&F to CA Investment of 13% of the total and

voting share capital of Eldorado for approximately R$1,006,000 was completed on September

25, 2017;


       (b)     First Purchase: The sale to CA Investment of 34.45% of the indirect total share

capital of Eldorado by FIP Florestal for approximately R$2,700,000,000 and the sale of 1.96% of

the indirect total and voting share capital of Eldorado from FIP Florestal for R$151,000,000,

were both completed on December 12, 2017. As a result of these transactions, CA Investment

owned 49.41% of the shares of Eldorado.


       (c)     Second Purchase: The sale of the remaining shares of Eldorado to CA

Investment, which was required to be completed on or before September 2, 2018, has not yet


                                                    3
             Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 4 of 12



been accomplished due to J&F’s and the Batista Brothers’ bad faith conduct. As of July 18, 2018

(and therefore well in advance of the September 2 longstop date referred to above), CA

Investment remitted all necessary funds, in cash, to fulfill all conditions precedent and to close

the Second Purchase on or before September 2, 2018. CA Investment was therefore ready,

willing and able to close the transaction as at July 18, 2018.


       10.     One of the conditions precedent for the Second Purchase was the release of

certain guarantees and other collateral provided by J&F (the “J&F Guarantees”) in favor of

certain of Eldorado’s creditors, including the 50.59% shares in Eldorado owned by J&F that

were to be transferred to CA Investment.


       11.     For several months, J&F and Eldorado cooperated in CA Investment’s efforts to

negotiate with the relevant creditors a release of the J&F Guarantees so that CA Investment’s

acquisition of the remaining shares in Eldorado could be completed, as they were required to do

under the Share Purchase Agreement. However, in March 2018, things changed. Due to a

significant increase in pulp prices in China, which is Eldorado’s main sales market, and

favorable changes to the US/Brazilian exchange rate, J&F and Eldorado began to frustrate and

obfuscate CA Investment’s efforts to obtain the release of the J&F Guarantees.


       C.      The Brazilian Share Purchase Agreement Injunction


       12.     By August 2018, it was clear to CA Investment that the Second Purchase would

not be completed by the September 2, 2018 deadline due to J&F’s and Eldorado’s bad faith

efforts to prevent CA Investment from obtaining release of the J&F Guarantees. As a result, on

August 14, 2018, CA Investment filed an application for an injunction in the Brazilian courts,

seeking, inter alia, an order compelling J&F and Eldorado to cooperate in order to achieve the


                                                  4
             Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 5 of 12



release of the J&F Guarantees, as required under the Share Purchase Agreement and Brazilian

law.


       13.     On August 31, 2018, the Brazilian court rendered its decision: (a) concluding that

the dispute should be resolved by means of ICC arbitration under the terms of the Share Purchase

Agreement; (b) precluding J&F from disposing of its shares in Eldorado pending the formation

of the arbitration tribunal; and (c) requiring that Eldorado be managed in accordance with Clause

7 of the Share Purchase Agreement, which precludes Eldorado from undertaking transactions

outside of the ordinary course of business without CA Investment’s consent.


       14.     On September 4, 2018, J&F issued a notice purporting to terminate the Share

Purchase Agreement on the basis that the September 2, 2018 deadline had elapsed.


       15.     J&F and CA Investment both filed interlocutory appeals of the lower Brazilian

court’s decision. On November 28, 2018, the São Paulo State Court of Appeals (the “São Paulo

Appellate Court”) issued its ruling in which it: (a) suspended J&F’s notice termination of the

Share Purchase Agreement; and (b) extended the injunctive relief granted by the lower court

until the issues could be considered and evaluated by the ICC arbitration panel (the “Share

Purchase Agreement Injunction”). A copy of the São Paulo Appellate Court’s decision is

attached as Exhibit B.


       D.      The ICC Arbitration Proceeding


       16.     On September 5, 2018, CA Investment submitted its ICC arbitration request to the

Secretariat of the International Court of Arbitration of Brazil. The ICC case number for the




                                                5
              Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 6 of 12



Brazilian arbitration proceeding is 23909/GSS. Both J&F and Eldorado responded on 15 October

2018.


        17.     All three arbitrators have been selected, but the parties are awaiting confirmation

that the Chairman of the arbitration panel has no conflicts, after which it is expected that the ICC

will confirm formal constitution of the tribunal.


        E.      The Proposed US $500 Million Bond Issuance


        18.     At a shareholders’ meeting held on February 6, 2019, J&F, which owns 50.59%

of Eldorado’s shares, approved, over the objection of CA Investment, which owns the other

49.41% of Eldorado’s shares, the issuance of US $500 million in new bonds (the “Proposed

Bonds”) to be listed on the Singapore Exchange Securities Trading Limited (“SGX-ST”) by an

Eldorado affiliate, Eldorado Intl. Finance GmbH, which were to be guaranteed by Eldorado and

another Eldorado affiliate, Cellulose Eldorado Austria GmbH (the “Proposed Bond Offering”).


        19.     The Proposed Bond Offering was previously approved at a January 31, 2019

meeting by Eldorado’s board of directors, which is dominated by the Batista Brothers through

the six of seven directors nominated by J&F.


        20.     On February 1, 2019, CA Investment received for the first time from a third

party, and not from Eldorado or J&F, a copy of an advanced draft of the nearly 400-page

Offering Memorandum for the Proposed Bonds.


        21.     The contents of the Offering Memorandum and a Supplemental Offering

Memorandum issued February 4, 2019 for the Proposed Bonds (the “Offering Memoranda”) are

false, misleading and/or inaccurate in many respects.


                                                    6
             Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 7 of 12



       22.     The Offering Memoranda: (a) grossly overstate Eldorado’s EBITDA because,

inter alia, the calculation includes ICMS (VAT) tax credits which cannot be properly reflected as

EBITDA; (b) falsely portray the ICC arbitration as a dispute between J&F and CA Investment,

even though Eldorado is named as a co-defendant and CA Investment seeks substantial damages

from Eldorado; (c) materially misstate the terms and effect of the Share Purchase Agreement

Injunction issued by the São Paulo Appellate Court; (d) provide materially inaccurate and/or

inadequate disclosure with respect to related party transactions; (e) contain materially inaccurate

and/or inadequate disclosure with regard to certain Brazilian investigations; (f) make materially

inaccurate and/or inadequate disclosure concerning Eldorado’s management, including

Eldorado’s refusal to appoint a CFO as required by its By-laws, and that Eldorado’s CEO has no

prior experience in the pulp industry and was appointed merely because he is the nephew of the

Batista Brothers; (g) provide materially deficient disclosure regarding Eldorado’s financial

indebtedness; (h) contain inaccuracies and/or deficiencies regarding the service of BDO RCS

Auditores Independentes S.S. (“BDO”) as Eldorado’s auditor, including failing to disclose that

BDO is not legally permitted to serve as the auditor because it is not one of the fourth largest

auditing firms as mandated under the By-laws; and (i) incorporate review reports dated

November 9, 2018 and January 28, 2019 from BDO that are stated to be addressed to Eldorado’s

shareholders, but which were not provided to CA Investment.


       F.      The Singapore Bond Injunction


       23.     On February 7, 2019, CA Investment commenced an action in the High Court of

Singapore (HC/OS 169/2019) seeking an injunction restraining Eldorado from taking any further

steps to publish or disseminate the Offering Memoranda or to apply to list the Proposed Bonds

on the SGX-ST.


                                                 7
             Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 8 of 12



       24.     Concurrently, CA Investment applied for an interim injunction in the Singapore

High Court (HC/SUM 612/2019) (“SUM 612”) seeking identical relief.


       25.      On February 7, 2019, SUM 612 was heard and an order granting the application

for an interim injunction was granted and remains in place (the “Singapore Bond Injunction”). A

copy of the order granting the Singapore Bond Injunction is attached as Exhibit C.


       G.      The Brazilian Bond Injunction Proceeding


       26.     On February 7, 2019, CA Investment also filed an ex parte injunction application

in the Second Business and Arbitration Dispute Court in São Paulo asserting that the issuance of

the Proposed Bonds was outside of the ordinary course of business under Clause 7 of the Stock

Purchase Agreement. Initially, the court granted the requested injunction, but in response to

motions filed by J&F and Eldorado, on February 27, 2019, the court revoked the injunction.


       27.     CA Investment appealed to the São Paulo Appellate Court, which restored the

injunction in part, ruling that Eldorado could only prepare for the bond issuance until the ICC

arbitration panel reviews the dispute. As a result of a subsequent appeal filed by J&F and

Eldorado, on March 12, 2019, the São Paulo Appellate Court reconsidered its decision and

revoked the injunction. CA Investment is taking steps to have the São Paulo Appellate Court

reconsider its decision revoking the injunction and to have the injunction reinstated.


       H.      The Singapore Derivative Action


       28.     On March 15, 2019, CA Investment filed a derivative action in the High Court of

Singapore (the “Derivative Action”) in which it alleges that the Batista Brothers and certain of

Eldorado’s directors and officers, by causing Eldorado to publish materially false and/or


                                                 8
             Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 9 of 12



misleading statements in the Offering Memoranda in order to raise funds through the Proposed

Bond Offering based on false premises, committed fraud and breached their fiduciary duties to

act in good faith and in the best interests of Eldorado. The Statement of Claim also alleges that

J&F and BDO knowingly and dishonestly assisted in such wrongdoing. Further, CA Investment

contends that each of the defendants wrongfully and with intent to injure Eldorado and/or to

cause loss to Eldorado by unlawful means conspired to prepare and seek to disseminate the false

and/or misleading Offering Memoranda. A copy of the Statement of Claim in the Derivative

Action is attached as Exhibit A.


       I.      The Requested Discovery


       29.     By this Application, CA Investment is seeking discovery, to assist it with the

claims in the court proceedings in Singapore and Brazil and the arbitration proceeding in Brazil

(the “Foreign Proceedings”), from the following entities:


       (a)     White & Case LLP (“W&C”): W&C is a New York limited liability partnership,

which is headquartered in New York, New York. W&C is legal counsel to Eldorado in

connection with the Proposed Bond Offering and preparation of the Offering Memoranda. CA

Investment is pursuing claims in the Foreign Proceedings relating to the Proposed Bond

Offering, the Offering Memoranda and the Share Purchase Agreement. The issues in the Foreign

Proceedings include CA Investment’s contention that the Offering Memoranda contain multiple

material false and/or misleading statements. W&C has possession, custody or control of

documents relating to the statements in the Offering Memoranda as well as others (such as

financial information that has been withheld improperly from CA Investment), including

communications with Eldorado’s directors, officers and other representatives regarding the



                                                 9
              Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 10 of 12



Proposed Bond Offering, the Offering Memoranda and the Share Purchase Agreement (which

CA Investment, as a significant (49.41%) shareholder of Eldorado, is entitled to see and hear)

and communications relating thereto with others, such as the initial purchasers’ counsel (Davis

Polk & Wardwell LLP), the Trustee for the Proposed Bond Offering (U.S. Bank National

Association, as Trustee) and BDO, Eldorado’s auditor.


        (b)     BDO USA, LLP (“BDO USA”): BDO USA is a Delaware limited liability

partnership, which is headquartered in New York, New York. BDO USA is an affiliate of

Eldorado’s auditor. CA Investment believes that, given the significant connection of the

Proposed Bond Offering to New York, New York (for example, New York law governs the

Proposed Bonds, Eldorado and the issuer submit to jurisdiction in New York, and certain

payments are to be made from a New York bank account), BDO USA has possession, custody or

control of documents relating to the issues in the Foreign Proceedings referred to above.


       (c)      The Bank of New York Mellon Corporation (“BNYM”): BNYM is a Delaware

corporation, which is headquartered in New York, New York. BNYM is the Trustee in

connection with an existing issuance of bonds, maturing in 2021, as to which Eldorado is a

guarantor. Eldorado is required to provide BNYM with various reports and information as set

forth on pages 139-140 of the Offering Memorandum for this existing bond issuance. Exhibit D

(excerpts from Offering Memorandum dated June 9, 2016). The reports and information that

Eldorado has provided to BNYM are relevant to the issues in the Foreign Proceedings referred to

above. For example, CA Investment believes that BNYM has possession, custody or control of

financial information that Eldorado’ directors, officers and other representatives have withheld

improperly from CA Investment.




                                                10
             Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 11 of 12



       (d)     Moody’s Investors Service, Inc. (“Moody’s”): Moody’s is a Delaware

corporation, which is headquartered in New York, New York. Moody’s is in the business of

providing bond credit ratings. Moody’s assigned a “corporate family rating” to Eldorado in

January 2019. To be able to provide that rating, Moody’s necessarily had communications with

and received documents relating to Eldorado’s business and financial information, including the

Proposed Bond Offering, from people and entities involved in the Proposed Bond Offering. As a

result, Moody’s has possession, custody or control of documents relating to the issues in the

Foreign Proceedings referred to above.


       (e)     Fitch Ratings, Inc. (“Fitch”): Fitch is a Delaware corporation, which is

headquartered in New York, New York. Fitch is in the business of providing bond credit ratings.

Fitch provided or was planning to provide a credit rating for the Proposed Bonds. To be able to

provide that rating, Fitch necessarily had communications with and received documents relating

to the Proposed Bond Offering from people and entities involved in the Proposed Bond Offering.

As a result, Fitch has possession, custody or control of documents relating to the issues in the

Foreign Proceedings referred to above.


       30.     Such documents and information also are unlikely to be obtained in the Foreign

Proceedings (where the proposed subpoena respondents are non-parties) or anywhere else,

especially given that, as discussed above, the Batista Brothers and their accomplices are

withholding critical financial and business information from CA Investment regarding Eldorado

that is relevant to the Foreign Proceedings. Moreover, the Batista Brothers’ well-documented

criminal history of orchestrating and/or being significantly involved in massive fraud, bribery

and corruption schemes is compelling evidence that they will do all they can by any means to




                                                11
             Case 1:19-mc-00134 Document 5 Filed 03/20/19 Page 12 of 12



conceal material information that CA Investment could use to support its claims in the Foreign

Proceedings.


       31.     Accordingly, CA Investment respectfully requests that the Court grant its

Application to take discovery from the proposed subpoena respondents.


       Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the laws of

the United States of America that the foregoing statements are true and correct to the best of my

knowledge, information and belief.




Executed on March 20
                  __, 2019,
In São Paulo


                                                     Claudio Laert Cotrim Passos




                                               12
